DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/02/2022 has been entered.
Claims 1-4, 6-8 and 14-16 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/02/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections 
Claims 14 and 16 are objected to because of the following informalities:
In claim 14, line 13, "hydrophilic yarn" appears to read "a hydrophilic yarn" and "elastic yarn" appears to read "an elastic yarn" for proper antecedent basis.
In claim 16, "adverse effects" appears to read "the adverse effects" for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 6-8 and 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "a single-ply first turned welt" and "a single-ply second turned welt".  However, the original disclosure fails to provide any description of structural features of a single-ply turned welt and how a turned welt is configured with a single ply.  There is a lack of written description for this limitation.
Claim 14 recites the limitation "the single-ply first and second turned welts".  However, the original disclosure fails to provide any description of structural features of a single-ply turned welt and how a turned welt is configured with a single ply.  There is a lack of written description for this limitation.
The remaining claims each depend from a rejected base claim and are likewise rejected.  
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a single-ply first turned welt" and "a single-ply second turned welt", which renders the claim indefinite.  As is known in the art, a "turned welt" is formed by turning an end portion of a fabric inward or outward and then securing the turned end portion to the fabric body; i.e., folding the end portion over itself, which means a "turned welt" must comprise a two-ply construction.  It is unclear what structure is being referred to by "a single-ply first turned welt" and "a single-ply second turned welt".  The original disclosure fails to provide a standard to ascertain the claimed feature.  For examination purposes, the limitation has been construed to be that each of the first and second turned welt is formed from a single ply fabric.
Claim 14 recites the limitation "the single-ply first and second turned welts", which renders the claim indefinite.  First, the claim does not previously set forth a single-ply first turned welt and a single-ply second welt.  There is insufficient antecedent basis for this limitation in the claim.  Second, as is known in the art, a "turned welt" is formed by turning an end portion of a fabric inward or outward and then securing the turned end portion to the fabric body; i.e., folding the end portion over itself (see US 3,975,929 A and US 2021/0277551 A1), which means that a "turned welt" must comprise a two-ply construction.  As such, it is unclear what structure is being referred to by "a single-ply first turned welt" and "a single-ply second turned welt" and how a turned welt is configured with a single ply.  The original disclosure fails to provide a standard to ascertain the claimed feature.  For examination purposes examiner has interpreted that the limitation is referring to the previously defined first and second turned welts, and the first and second turned welts are formed from a single-ply fabric.
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") in view of Coble (US 4,843,653 A).
Regarding claim 1, Drymax teaches a chinstrap sock (ChinSavers; see the pictures; description; pages 12-13) comprising
a tubular body (see the pictures) having a skin facing surface for contacting a portion of a wearer's body (for contacting a user's chin; see the pictures), and an outer surface opposed to the skin-facing surface (see the pictures);
an opening (see the pictures) in the tubular body for receiving a chinstrap (see the pictures); and 
the tubular body comprising two opposite ends including a first end and a second end (see the pictures), each of the two opposite ends being in surrounding relation to the opening (see the pictures), each of the two opposite ends being in surrounding relation to the opening (see the pictures), the two opposite ends each integral with the tubular body (see the pictures);
the tubular body being of a knitted construction (the tubular body having a knit pattern; see the Chinsaver inside view as shown in the picture; page 13) comprising a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13) containing a metal-, metal oxide-, and/or metal salt-containing fiber (drymax fibers comprising releasable copper ions; description; page 13) positioned between the first end and the second end of the skin facing surface (see the Chinsaver inside view as shown in the picture; page 13); 
wherein the skin facing surface comprises the metal-, metal oxide-, and/or metal salt- containing hydrophobic yarn between the opposite ends of the tubular body (drymax fibers comprising Cupron copper are positioned at the side against the skin; see the Chinsaver inside view as shown in the picture; page 13), the metal-containing yarn present at a crest of the first end (a crest worn against the skin; see the pictures; page 13).  
Drymax does not explicitly disclose wherein the first and second ends of the tubular body being in the form of a single-ply first turned welt and a single-ply second turned welt; wherein the tubular body is a single-ply knitted construction integrally knitted with the single-ply first and second turned welts; and the metal-containing yarn present at a crest of the first turned welt.  However, the pictures of Drymax do appear to show that the first and second ends of the tubular body are in the form of a first turned welt and a second turned welt integrally knitted with the tubular body (see the pictures; pages 12-13).  Further, Coble in an analogous art teaches a tubular band (a tubular wristband 10; figs. 1-3; col. 2, ll. 19-24) comprising a tubular body (a tubular region 30; figs. 1-3; col. 2, ll. 19-24), wherein opposite ends of the tubular body being formed as a first turned welt and a second turned welt (two welted portions 20 formed by turning two terminal portions toward the inside of the band 10; figs. 1-3; col. 2, ll. 19-52; claim 9), and wherein the tubular body is a knitted construction integrally knitted with the first and second turned welts (figs. 1-3; col. 2, ll. 19-52; claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the chinstrap sock as disclosed by Drymax, with the opposite ends of the tubular body being formed as a first turned welt and a second turned welt, and wherein the tubular body is a knitted construction integrally knitted with the first and second turned welts, as taught by Coble, in order to use a well-known configuration of turned welts for providing the chinstrap sock with desirable non-run ends, which prevent raveling and also serve to clinch the chinstrap positioned within the sock to maintain the position of the sock on the chinstrap.  Such a combination would yield predictable results.  By this combination, the metal-containing yarn would be present at a crest of the first turned welt.  In addition, the original disclosure does not set forth any criticality for the single-ply feature of the tubular body and the first and second turned welts.  For example, paragraph [0030] of the instant specification also describes a chinstrap sock comprises a double-ply knitted construction beginning from a first welt and terminating in a second welt.  Accordingly, it would have been a matter of obvious design choice to one skilled in the art before the effective filing date of the claimed invention, to configure the chinstrap sock to be formed from a single ply of knitted fabric, which would be the easiest approach to form a light-weight chinstrap sock, since applicant has not disclosed that such solves any stated problem or is for any particular purpose.
Regarding claim 2, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1, except for wherein the tubular body is a circularly-knitted fabric and the first turned welt, and the second turned welt are each a circularly-knitted fabric integral with the tubular body.  However, Coble in an analogous art teaches a tubular band (a tubular wristband 10; figs. 1-3; col. 2, ll. 19-24) comprising a tubular body (a tubular region 30; figs. 1-3; col. 2, ll. 19-24), a first turned welt and a second turned welt (two welted portions 20 formed by turning two terminal portions toward the inside of the band 10; figs. 1-3; col. 2, ll. 19-52; claim 9), wherein the tubular body is a circularly-knitted fabric (col. 2, ll. 25-34) and the first turned welt, and the second turned welt are each a circularly-knitted fabric integral with the tubular body (integrally knitted in a single process; col. 2, ll. 25-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the chinstrap sock as disclosed by Drymax, with wherein the tubular body is a circularly-knitted fabric and the first turned welt, and the second turned welt are each a circularly-knitted fabric integral with the tubular body as taught by Coble, in order to provide a seamless tubular article of desired circumference and length in a single knitting process thereby reducing cost (Coble; col. 2, ll. 25-29).
Regarding claim 3, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1, and Drymax further discloses wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper (description; page 13).  
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drymax and Coble and further in view of Kaiser (US 2007/0083986 A1).
Regarding claim 4, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1.  Drymax does not explicitly disclose wherein the tubular body of the chinstrap sock includes an elastic yarn.  However, Kaiser in an analogous art teaches a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising a tubular body (tubular body 19; fig. 3; para. 0024), wherein the tubular body of the chinstrap sock includes an elastic yarn (the tubular body formed from a single knit piece of nylon yarns, wherein nylon is an elastic yarn, therefore the tubular body includes an elastic make up yarn; fig. 3; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the fibers of the chinstrap sock as disclosed by Drymax, with wherein the tubular body of the chinstrap sock includes an elastic yarn as taught by Kaiser, in order to improve fit and performance of the chinstrap sock.
Regarding claim 6, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1, and Drymax further discloses wherein the skin-facing surface comprises a hydrophobic yarn (drymax fibers at the skin side are hydrophobic comprising releasable copper ions; see the Chinsaver inside view as shown in the picture; description; page 13).
Drymax does not explicitly disclose wherein the outer surface comprises a moisture absorbing yarn opposed to the skin facing surface.  However, Kaiser in an analogous art teaches a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising a tubular body (tubular body 19; fig. 3; para. 0024), the tubular body (tubular body 19; fig. 3; para. 0024) having an outer surface (see fig. 2) opposed to a skin-facing surface (see fig. 2), wherein the outer surface comprises a moisture absorbing yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture absorbing yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the fibers of the chinstrap sock as disclosed by Drymax, with wherein the outer surface comprises a moisture absorbing yarn opposed to the skin facing surface as taught by Kaiser, in order to effectively absorb moisture from the hydrophobic skin facing surface and release the moisture to the outer environment.
Regarding claim 7, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1, and Drymax further discloses wherein the skin-facing surface comprises a hydrophobic yarn (drymax fibers at the skin side are hydrophobic comprising releasable copper ions; see the Chinsaver inside view as shown in the picture; description; page 13).
Drymax does not explicitly disclose wherein the outer surface comprises a moisture wicking yarn opposed to the skin facing surface.  However, Kaiser in an analogous art teaches a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising a tubular body (tubular body 19; fig. 3; para. 0024), the tubular body (tubular body 19; fig. 3; para. 0024) having an outer surface (see fig. 2) opposed to a skin-facing surface (see fig. 2), wherein the outer surface comprises a moisture wicking yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture wicking yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the fibers of the chinstrap sock as disclosed by Drymax, with wherein the outer surface comprises a moisture absorbing yarn opposed to the skin facing surface as taught by Kaiser, in order to effectively wick moisture from the hydrophobic skin facing surface and release the moisture to the outer environment.
Regarding claim 8, Drymax and Coble, in combination, disclose the chinstrap sock according to claim 1, and Drymax further discloses wherein the skin-facing surface comprises a hydrophobic yarn (drymax fibers at the skin side are hydrophobic comprising releasable copper ions; see the Chinsaver inside view as shown in the picture; description; page 13).
Drymax does not explicitly disclose wherein the outer surface comprise a moisture wicking yarn adjacent a moisture absorbing yarn.  However, Kaiser in an analogous art teaches a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising a tubular body (tubular body 19; fig. 3; para. 0024), the tubular body (tubular body 19; fig. 3; para. 0024) having an outer surface (see fig. 2) opposed to a skin-facing surface (see fig. 2), wherein the outer surface comprises a moisture wicking yarn adjacent a moisture absorbing yarn (an outer layer is a knitted nylon fabric formed from plurality of nylon yarns, wherein nylon yarns wick and absorb moisture; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the fibers of the chinstrap sock as disclosed by Drymax, with wherein the outer surface comprise a moisture wicking yarn adjacent a moisture absorbing yarn, in order to effectively absorb and wick moisture from the hydrophobic skin facing surface and release the moisture to the outer environment.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") in view of Coble (US 4,843,653 A) and further in view of Kaiser (US 2007/0083986 A1).
Regarding claim 14, Drymax teaches a chinstrap sock (ChinSavers; see the pictures; description; pages 12-13) comprising
a tubular body (see the pictures) having a skin facing surface for contacting a portion of a wearer's body (for contacting a user's chin; see the pictures), and an outer surface opposed to the skin-facing surface (see the pictures);
an opening (see the pictures) in the tubular body for receiving a chinstrap (see the pictures); and 
the tubular body comprising two opposite ends including a first end and a second end (see the pictures), each of the two opposite ends being in surrounding relation to the opening (see the pictures), each of the two opposite ends being in surrounding relation to the opening (see the pictures), the two opposite ends each integral with the tubular body (see the pictures);
the tubular body being of a knitted construction  (the tubular body having a knit pattern; see the Chinsaver inside view as shown in the picture; page 13) comprising: a metal-, metal oxide-, and/or metal salt-containing a hydrophobic yarn (drymax fibers comprising releasable copper ions; description; page 13), optionally in combination with an elastic yarn, configured to be presented proximate to a wearer's skin (copper side worn against the skin; see the Chinsaver inside view as shown in the picture; page 13); wherein the skin facing surface comprises the metal-, metal oxide-, and/or metal salt- containing hydrophobic yarn between the opposite ends of the tubular body (drymax fibers comprising Cupron copper are positioned at the side against the skin; see the Chinsaver inside view as shown in the picture; page 13), the metal-containing yarn present at a crest of the first end (a crest worn against the skin; see the pictures; page 13).  
Drymax does not explicitly disclose wherein the first and second ends of the tubular body being in the form of a single-ply first turned welt and a single-ply second turned welt; wherein the tubular body is a single-ply knitted construction integrally knitted with the single-ply first and second turned welts; and the metal-containing yarn present at a crest of the first turned welt.  However, the pictures of Drymax do appear to show that the first and second ends of the tubular body are in the form of a first turned welt and a second turned welt integrally knitted with the tubular body (see the pictures; pages 12-13).  Further, Coble in an analogous art teaches a tubular band (a tubular wristband 10; figs. 1-3; col. 2, ll. 19-24) comprising a tubular body (a tubular region 30; figs. 1-3; col. 2, ll. 19-24), wherein opposite ends of the tubular body being formed as a first turned welt and a second turned welt (two welted portions 20 formed by turning two terminal portions toward the inside of the band 10; figs. 1-3; col. 2, ll. 19-52; claim 9), and wherein the tubular body is a knitted construction integrally knitted with the first and second turned welts (figs. 1-3; col. 2, ll. 19-52; claim 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the chinstrap sock as disclosed by Drymax, with the opposite ends of the tubular body being formed as a first turned welt and a second turned welt, and wherein the tubular body is a knitted construction integrally knitted with the first and second turned welts, as taught by Coble, in order to use a well-known configuration of turned welts for providing the chinstrap sock with desirable non-run ends, which prevent raveling and also serve to clinch the chinstrap positioned within the sock to maintain the position of the sock on the chinstrap.  Such a combination would yield predictable results.  By this combination, the metal-containing yarn would be present at a crest of the first turned welt.  In addition, the original disclosure does not set forth any criticality for the single-ply feature of the tubular body and the first and second turned welts.  For example, paragraph [0030] of the instant specification also describes a chinstrap sock comprises a double-ply knitted construction beginning from a first welt and terminating in a second welt.  Accordingly, it would have been a matter of obvious design choice to one skilled in the art before the effective filing date of the claimed invention, to configure the chinstrap sock to be formed from a single ply of knitted fabric, which would be the easiest approach to form a light-weight chinstrap sock, since applicant has not disclosed that such solves any stated problem or is for any particular purpose.
Drymax does not explicitly disclose wherein the tubular body comprising a hydrophilic yarn, optionally in combination with an elastic yarn, adjacent to the hydrophobic yarn, the hydrophilic yarn configured to be distal to the wearer's skin.  However, Kaiser in an analogous art teaches a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising a tubular body (tubular body 19; fig. 3; para. 0024), the tubular body comprising a hydrophilic yarn (a nylon yarn, which is hydrophilic; fig. 2; para. 0027), optionally in combination with an elastic yarn, adjacent to the hydrophobic yarn, the hydrophilic yarn configured to be distal to the wearer's skin (the nylon yarn is in an outer surface of the chinstrap sock 18 positioned away from the wearer's skin; fig. 2; para. 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the fibers of the chinstrap sock as disclosed by Drymax, with wherein the tubular body comprising a hydrophilic yarn, optionally in combination with an elastic yarn, adjacent to the hydrophobic yarn, the hydrophilic yarn configured to be distal to the wearer's skin as taught by Kaiser, in order to effectively absorb moisture from the hydrophobic skin facing surface and release the moisture to the outer environment.  By this combination, the hydrophilic yarn would be adjacent to the hydrophobic yarn as being in the same chinstrap sock.
Regarding claim 15, Drymax discloses a method of preventing or eliminating skin-related adverse effects to the face of a user in need thereof (description; page 13), the method comprising: 
providing the article as taught by Drymax, Coble and Kaiser configured for use with a chinstrap of an athletic helmet (description; page 13); and 
preventing or eliminating skin-related adverse effects (description; page 13).
Regarding claim 16, Drymax discloses the method of claim 15, and further discloses wherein adverse effects are one or more of heat rash, sweat rash, acne, folliculitis, bacterial infection, and fabric-induced dermatitis (description; page 13).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 11/02/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to the claimed single-ply turned welts, Applicant asserts that Kaiser fails to disclose a single-ply tubular body integral with a single-ply turned welt because Kaiser provides for a two-ply construction by folding over the welt and stitching the welt to the tubular body.
Examiner's response:  Examiner respectfully disagrees.  First, the original disclosure fails to define what structure is a "single-ply turned welt".  Second, as is known in the art, a "turned welt" is formed by turning an end portion of a fabric inward or outward and then securing the turned end portion to the fabric body; i.e., folding the end portion over itself, which means a "turned welt" must comprise a two-ply construction.  For example, Fregeolle (US 3,975,929 A) and Blythe (US 2021/0277551 A1) describes the structural features of a turned welt.  In this case, a "single-ply turned welt" has been reasonably interpreted as a turned welt formed from a single-ply fabric.  Therefore, Applicant's argument is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732